Title: To Thomas Jefferson from Patrick Gibson, 1 June 1805
From: Gibson, Patrick,Jefferson, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Richmond 1st. June 1805—
                  
                  We received your favor of the 29th. Ulto:, and shall attend to your directions relative to the boxes shippd from Philadelphia, those you allude to from Monticello have been sent on, the one to Mr. Peale of Philada. and the other to Mr. Edwd. Johnston of Norfolk, to whom your hams were likewise sent, to be forwarded to you—We have at length made sale of your Tobacco to Messrs. Bohn & Hubnes at 40/. by extending the credit to 90, 120 & 150 days one third each—With respect we are 
                  Sir Your obt. Servts:
                  
                     Gibson & Jefferson 
                     
                  
               